         Case 4:19-cv-00293-O Document 7 Filed 05/30/19                       Page 1 of 5 PageID 403



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

JESUS SIDON,
          Movant,
                                                                       Nos.      4:19-CV-293-O
    v.                                                                          (4:16-CR-122-O-6)

UNITED STATES OF AMERICA,
          Respondent.

MOTION TO DISMISS ACTION UNDER 28 U.S.C. § 2255 AS UNTIMELY AND TO
                  SUSPEND BRIEFING SCHEDULE

           The government moves to dismiss this action as barred by the statute of limitations.

The government also asks the Court to suspend the briefing schedule pending a ruling on

this motion and, if denied, for an additional 30 days to file a response.

                                      STATEMENT OF THE CASE

           Sidon pleaded guilty to a superseding information charging conspiracy to possess

with intent to distribute methamphetamine. (CR No. 119, 123, 124, 618.) 1 The Court

imposed a sentence of 240 months, entering judgment on January 5, 2017. (CR Nos. 77.)

Sidon appealed, but the Court of Appeals dismissed that appeal on November 27, 2017. 2

United States v. Sidon, 704 F. App’x 384 (5th Cir. 2017); (CR No. 740). He did not seek

certiorari review by the Supreme Court, so his conviction became final on the next business

day after the time for seeking review expired (90 days later) on February 26, 2018. See

Clay v. United States, 537 U.S. 522, 532 (2003).


1
  “CR No. __” refers to the docket of the underlying criminal proceeding. “CV No. __” refers to the docket
of this Section 2255 action.
2
 Time runs from the date of entry of judgment, not the date the mandate issues. United States v. Petty, 530 F.3d 361,
365 (5th Cir. 2008).
   Case 4:19-cv-00293-O Document 7 Filed 05/30/19             Page 2 of 5 PageID 404



                           ARGUMENT AND AUTHORITIES

       Standard of review

       A Section 2255 motion does not automatically require a hearing. United States v.

Hughes, 635 F.2d 449, 451 (5th Cir. Unit B 1981); see also Rule 8 of the Rules Governing

Section 2255 Proceedings. “When the files and records of a case make manifest the lack of

merit of a [S]ection 2255 claim, the trial court is not required to hold an evidentiary

hearing.” Hughes, 635 F.2d at 451. A prisoner is not entitled to an evidentiary hearing on

his Section 2255 motion unless he “presents independent indicia of the likely merit of [his]

allegations,” although “this requirement must be understood practically, in the context of the

claim being presented.” United States v. Reed, 719 F.3d 369, 373 (5th Cir. 2013).

       Discussion

       The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) enacted a

limitation period in which to file a motion under Section 2255. It provides:

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of —

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by
       government action in violation of the Constitution or laws of the United States
       is removed, if the movant was prevented from making a motion by such
       governmental action;

       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or




                                               2
   Case 4:19-cv-00293-O Document 7 Filed 05/30/19              Page 3 of 5 PageID 405



       (4) the date on which the facts supporting the claim or claims presented could
       have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

       The one-year limitation period “typically begins to run on the date on which the

judgment of conviction becomes final.” United States v. Thomas, 203 F.3d 350, 351 (5th

Cir. 2000) (internal marks omitted); 28 U.S.C. § 2255(f)(1). A criminal judgment becomes

final when the time for seeking direct appeal expires. Plascencia, 537 F.3d at 388-89.

When a defendant appeals to a circuit court of appeals and is unsuccessful but does not seek

certiorari review in the Supreme Court, the judgment becomes final when the time for filing

a petition for writ of certiorari expires. Clay, 537 U.S. at 532.

       The one-year limitation period “is subject to equitable tolling in appropriate cases.”

Holland v. Florida, 130 S. Ct. 2549, 2560 (2010); United States v. Patterson, 211 F.3d 927,

930 (5th Cir. 2000). The doctrine “preserves a [prisoner’s] claims when strict application of

the statute of limitations would be inequitable.” Patterson, 211 F.3d at 930. Even so, the

doctrine “is applied restrictively” and “only in rare and exceptional circumstances.” In re

Wilson, 442 F.3d 872, 875 (5th Cir. 2006) (internal marks omitted). A prisoner “is entitled

to equitable tolling only if he shows (1) that he has been pursuing his rights diligently, and

(2) that some extraordinary circumstance stood in his way and prevented timely filing.”

Holland, 130 S. Ct. at 2562 (internal marks omitted). “A [prisoner’s] failure to satisfy the

statute of limitations must result from external factors beyond his control; delays of the

[prisoner’s] own making do not qualify.” In re Wilson, 442 F.3d 872, 875 (5th Cir. 2006)

(internal marks omitted). Indeed, the “doctrine of equitable tolling is not applied where a



                                                3
       Case 4:19-cv-00293-O Document 7 Filed 05/30/19            Page 4 of 5 PageID 406



[prisoner] has failed to pursue relief diligently.” Cousin v. Lensing, 310 F.3d 843, 849 (5th

Cir. 2002). The Supreme Court admonished that the equitable-tolling inquiry is case-by-

case, and explained that:

           [C]ourts of equity can and do draw upon decisions made in other similar cases
           for guidance. Such courts exercise judgment in light of prior precedent, but
           with awareness of the fact that specific circumstances, often hard to predict in
           advance, could warrant special treatment in an appropriate case.

Holland, 130 S. Ct. at 2563. The prisoner “bears the burden of proof concerning equitable

tolling . . . .” Alexander v. Cockrell, 294 F.3d 626, 629 (5th Cir. 2002).

           The time for Sidon to petition the Supreme Court for a writ of certiorari expired on

February 26, 2018—the first business day after the expiration of 90 days 3 from the date the

Court of Appeals entered judgment. (See CR No. 740.) The one-year statute of limitations

thus began to run on that date and ended following the expiration of one year: Monday,

February 26, 2019. See Plascencia, 537 F.3d at 388-89. Sidon’s first filing here attested,

under penalty of perjury, that his motion was placed in the prison mailing system on March

25, 2019. (CV No. 1 at 14.) Thus, that document should be considered “filed” on that date.

See Spotville v. Cain, 149 F.3d 374, 377 (5th Cir. 1998) (extending prisoner mailbox rule to

habeas applications). The government treats that date as the date the instant motion was

filed. Sidon thus filed his motion more than one year after this Court’s judgment became

final. Sidon’s Section 2255 motion is therefore untimely, and he has not sought equitable

tolling, nor does his motion or the record show any basis for it. Because he has not




3
    See S. Ct. R. 13(1).



                                                  4
   Case 4:19-cv-00293-O Document 7 Filed 05/30/19             Page 5 of 5 PageID 407



attempted to satisfy his burden of demonstrating he should benefit from equitable tolling, his

motion should be dismissed.

                                       CONCLUSION

       The Court should dismiss Sidon’s motion as time barred. The government also

respectfully requests the Court to suspend the briefing schedule until the Court rules on this

motion to dismiss, which is both in the interest of economy and consistent with the Court’s

order that timeliness be raised by motion. (See CV No. 5 at 1.) If the Court denies this

motion, the government respectfully requests an additional 30 days to file an answer.

                                                   Respectfully submitted,

                                                   ERIN NEALY COX
                                                   United States Attorney

                                                   s/ Brian W. Portugal
                                                   Brian W. Portugal
                                                   Assistant United States Attorney
                                                   Texas Bar No. 24051202
                                                   1100 Commerce Street, Third Floor
                                                   Dallas, Texas 75242
                                                   Telephone: 214-659-8600
                                                   brian.portugal@usdoj.gov

                              CERTIFICATE OF SERVICE

       I certify that on May 30, 2019, I filed this motion with the clerk of court for the U.S.

District Court, Northern District of Texas. A copy was served on Jesus Sidon, Register

Number 54164-177, FCI Beaumont Low, Federal Correctional Institution, P.O. Box 26020,

Beaumont, TX 77720, by certified mail.

                                                   s/ Brian W. Portugal
                                                   Brian W. Portugal
                                                   Assistant United States Attorney


                                               5
